344 S.W.2d 429 (1961)
Roland H. GUAY, Petitioner,
v.
SCHNEIDER, BERNET & HICKMAN, INC., Respondent.
No. A-8198.
Supreme Court of Texas.
February 22, 1961.
*430 Dunnam & Dunnam, Waco, for petitioner.
Richey, Sheehy & Teeling, Waco, for respondent.
PER CURIAM.
While the opinion of the Court of Civil Appeals (341 S.W.2d 461) on the construction of Article 2226, Vernon's Ann.Civ. Stats., relating to the allowance of attorney's fees, is strictly in accordance with our holding in Meaders v. Biskamp, Tex. Sup., 316 S.W.2d 75, and although we approve of the other holdings made by the Court of Civil Appeals in its opinion, we may not refuse the application for writ of error because the matter of the construction of Article 2226 was not raised in this Court by application for writ of error. The respondent, while unsuccessful upon the attorney's fees point in the Court of Civil Appeals, filed no application for writ of error in this Court. As a consequence, our authority to decide the issue has not been invoked. Accordingly the application for writ of error is refused, no reversible error.